DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2019/0014240 A1).
In regards to claim 1, Lee discloses, in figure 4, a foreign substance detection device (400) comprising: an imaging device (430) configured to keep a region for detecting a foreign substance in an imaging range of the imaging device (Par 0125); and a determination unit (480) configured to determine a presence or absence of the foreign substance on the basis of a result of comparing a captured image captured by the imaging device with a reference image free of the foreign substance in the imaging range (Par 0125-0127; “The comparison area definition unit 482 can define a commonly captured area in order to compare color information of the at least 2 images.”), wherein, when the determination unit (480) determines that the captured image is free of a foreign substance on the basis of the result of comparing and a prescribed first condition is satisfied (Par 0128-0130), the determination unit (480) executes an update process of replacing the reference image with the captured image for which the determination unit determines to be free of a foreign substance as an updated reference image (Par 0130-0132).
In regards to claim 3, Lee discloses, in figure 4, the foreign substance detection device according to claim 1, wherein the determination unit (480) determines the presence or absence of an abnormality of the captured image and externally transmits a signal indicating that there is an abnormality in the imaging device when it is determined that the captured image is abnormal (Par 0135).
In regards to claim 4, Lee discloses, in figure 4, the foreign substance detection device according to claim 1, wherein the first condition is that the foreign substance detection device is activated (Par 0128-0130).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 11, 16, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0014240 A1) in view of Sawai et al. (US 2018/0166929 A1).
In regards to claim 9, Lee discloses, in figure 4, the foreign substance detection device according to claim 1, but does not disclose a wireless power transmission device comprising: a power transmission coil; a power transmission unit configured to supply alternating current (AC) power to the power transmission coil.
However, Sawai discloses, in figure 8, a wireless power transmission device (100) comprising: a power transmission coil (110); a power transmission unit (300) configured to supply alternating current (AC) power to the power transmission coil (Par 0126).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Sawai by including a wireless power transmission device comprising: a power transmission coil; a power transmission unit configured to supply alternating current (AC) power to the power transmission coil in order to detect a metal foreign object and second power to be transmitted from the power transmitting coil to the power receiving coil may be different from each other (Sawai; Par 0091).
In regards to claim 11, Lee in view of Sawai disclose the wireless power transmission device according to claim 9. Lee further discloses, in figure 4, wherein the foreign substance detection device (400) acquires the reference image captured by the imaging device (430) when the wireless power transmission device (100 as discussed in Sawai) is installed and stores the acquired reference image in a storage unit (470; Par 0128, 0132).
In regards to claim 16, Lee in view of Sawai disclose the wireless power transmission device according to claim 9. Sawai further discloses, in figure 8, wherein the imaging device (130) is installed outside a region where the power transmission coil (110) faces a power reception coil (210) of a wireless power reception device (200) having the power reception coil (210) to which the wireless power transmission device (100) transmits electric power (Par 0097). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Sawai by including wherein the imaging device is installed outside a region where the power transmission coil faces a power reception coil of a wireless power reception device having the power reception coil to which the wireless power transmission device transmits electric power in order to detect a metal foreign object and second power to be transmitted from the power transmitting coil to the power receiving coil may be different from each other (Sawai; Par 0091).
In regards to claim 23, Lee in view of Sawai disclose the wireless power transmission device according to claim 9. Sawai further discloses, in figure 8, a wireless power transmission system (Fig. 8) comprising: and a wireless power reception device (200) having a power reception coil (210) to which the wireless power transmission device (100) transmits electric power (Par 0126-0127).
In regards to claim 24, Lee in view of Sawai disclose the wireless power transmission device according to claim 16. Sawai further discloses, in figure 8, a wireless power transmission system (Fig. 8) comprising: the wireless power reception device (200; Par 0127).
Allowable Subject Matter
Claims 2, 5-8, 10, 12-15, 17-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okada et al. (US 2013/0241476 A1); Fig. 2.
Sato et al. (US 2021/0257863 A1); Fig. 2, 3.
Hirai et al. (US 2018/0266968 A1); Fig. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/               Examiner, Art Unit 2842                
/LINCOLN D DONOVAN/               Supervisory Patent Examiner, Art Unit 2842